Title: From Alexander Hamilton to Oliver Wolcott, Junior, 13 March 1799
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York March 13. 1799
Dear Sir

It is natural for people where their interest is concerned to die hard. Mr. Juhel, the bearer of this, goes to Philadelphia to lay before you some supplementary evidence with regard to the Ship Germania, which he hopes may vary your determination. At his request I give him this line to you merely to say—that he is a Merchant of this City of Reputation, and so far as his conduct has fallen under my observation of candour and probity. I wish him success as far as personal considerations alone are concerned & no general rule of policy is contravened.
But having occasion to write you on a subject connected with the law prohibiting intercourse with the French Territories—I ought not to withhold from you an opinion which I deliberately entertain. It is that whatever may have been the intention of the legislature in framing this law, it is in fact so worded, that it will be a very violent thing in a Court of Justice to pronounce that the prohibition of the 3d. Section extends to any but a French Bottom.
The leading and prominent feature of the Prohibition as to the subject, is a “French Ship or Vessel.” There are subsequent words which by implication look to vessels of other descriptions but they may be understood consistently with this main & preliminary feature.
Thus the provision excepts Ships or Vessels “bona fide the property of, or hired or employed by Citizens of the UStates.” A french bottom, by her built & registry, may be the property of Citizens of the UStates. Again these words will be satisfied by supposing that they intend Ships & Vessels which were French immediately before the Voyage in question but were purchased for the Voyage by Citizens of the UStates.

And this construction will better consist with the principles which govern the interpretation of penal laws than to extend the prohibition which is to constitute the penalty beyond the letter by implication & force of a proviso which is introduced to make an exception to the general terms.
I am well aware of the Course which in such a case policy will dictate to the Executive—but if this view of the law be correct it may afford an argument for a mitigated course where no actual intention to evade appears.
Yrs. truly

A H
O Wolcott Esq

